—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered May 13, 1992, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant, acting in concert (see, Penal Law § 20.00), possessed a firearm with the intent to use it unlawfully against another and murdered the victim (see, Penal Law §§ 265.03, 125.25 [1]; People v Whatley, 69 NY2d 784; People v Duncan, 46 *506NY2d 74; People v Rodriguez, 221 AD2d 381; People v Jackson, 219 AD2d 676). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]; People v Grajales, 187 AD2d 631).
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Altman and Hart, JJ., concur.